DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

18. (Currently amended) The matrix of claim 17, wherein the first and second polymers are nanofibers.

19. (Currently amended) The matrix of claim 17, wherein the walls intersect at junctions along the first axes and second axes, the first axes being parallel first axes, and wherein the walls comprise alternating layers of the first and second polymers along second axes are perpendicular to the first axes.

21. (Currently amended) The matrix of claim 17, wherein the matrix is formed on an implantable substrate.

Allowable Subject Matter
Claims 17-19, 21, and 23-38 are allowed.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Sheu et al (US 2014/0249362 A1) which teaches a three-dimensional matrix for tissue regeneration comprising at least three successive layers of at least two biocompatible polymers that are solid at temperature below 360C, the layers arranged to form walls with open voids therebetween, the voids suitable for seeding or ingrowth of cells, the layers comprising a first polymer and a second polymer, the first or second polymer comprising polyester urethane, polyether urethane or a combination thereof, and wherein the first and second polymers are disposed in an alternating pattern along at least one axis of the matrix, wherein the first polymer is hydrophobic and/or lipophilic and the second polymer is hydrophilic, however Sheu does not teach wherein the matrix has a surface energy, the surface energy being varied on at least three spatial scales comprising 1) a macro scale ranging from 50 micron to 1 mm obtained by forming layers of polymers of different surface energy, 2) a meso scale ranging from 1 micron to 50 micron obtained by placing a surface pattern on the polymers, and 3) a fine-scale of less than 1 micron obtained by variation of molecular structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774